DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending and currently under consideration for patentability under 37 CFR 1.104

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed application (Provisional application 62/545357 filed on August 14, 2017) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 13, 2019 has/have been considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “devicecomprising” in line 2, which should be changed to --device comprising-- (space between the words).
Appropriate correction is required.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites “a refined capnographic measurement” in line 10, which is indefinite as this pertains to relevant terminology. What is a refined capnographic measurement? Applicant’s published specification appears to define “refined” as “(e.g., accurate, patient-specific). Examiner argues that an accurate/refines capnographic measurement amounts to relative terminology. For purposes of prior art consideration, Examiner has interpreted that capnograpyhic data that takes into consideration other parameters such as weight, height, gender, etc. reads on a refined capnographic measurement when taking into consideration broadest reasonable interpretation.
The same indefiniteness applies to mirrored independent claim 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a capnographic system. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...calculate, based on a combination of said initial capnographic measurement and said secondary value, a refined capnographic measurement.”

These limitations describe a mental process as the skilled artisan is capable of looking at capnographic measurement data and making a mental assessment thereafter.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...one or more processors configured to: receive an initial capnographic measurement from a breath monitoring device, at least when said breath monitoring device is attached to a patient; receive a primary value of at least one attribute, other than said initial capnographic measurement, characteristic of said patient; receive, from a database containing at least one set of secondary values assigned to primary values of said at least one attribute, a secondary value corresponding to the primary value of said at least one attribute.”

Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Independent claim 17 is also not patent eligible for substantially similar reasons.
Dependent claim 2 recites additional limitations “a sensor configured to obtain initial capnographic measurement from the patient” that do not integrate the judicial exception into a practical application as they merely pertain to pre-solution activity. See MPEP 2106.05(g).
Dependent claim 3 recites additional limitations “a display configured to display at least one of said initial capnographic measurement and said refined capnographic measurement” that do not integrate the judicial exception into a practical application as they merely pertain to extra-solution activity. See MPEP 2106.05(g).
Dependent claim 4 recites additional limitations “the at least one of said initial capnographic measurement and said refined capnographic measurement is displayed in the form of a chart or a diagram reflecting the patient's CO2 levels and exhaling pattern” that do not integrate the judicial exception into a practical application as they merely pertain to extra-solution activity. See MPEP 2106.05(g).

Dependent claims 9 and 10 recite additional limitations pertaining to the sensor, display, and database, all of which do not integrate the judicial exception into a practical application as this amounts to extra-solution activity. See MPEP 2106.05(g).
Dependent claims 12-16 recite additional limitations that merely further limit the abstract idea (recites more particulars of the calculation, input, etc.), which does not integrate the judicial exception into a practical application.
Therefore, claims 1-17 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Colman et al. (US PG Pub. No. 2013/0289364 A1) (hereinafter “Colman”).
With respect to claims 1 and 17, Colman teaches a capnographic system (par.0083) comprising one or more processors (par.0143 “processing logic... any type of hardware and/or software, such as, for example, a processor”) configured to: receive an initial capnographic measurement from a breath monitoring device (par.0143), at least when said breath monitoring device is attached to a patient (par.0143; capnography device is understood to be attached to a patient; see also Fig.8); receive a primary value of at least one attribute, other than said initial capnographic measurement, characteristic of said patient (additional parameter 176 in Fig. 4A; par.0133 “include various patient specific parameters that may be characteristic of the patient, such as, for example, blood pressure, age, medical condition, sedation, patient awake, patient asleep, and the like”); receive at least one set of secondary values assigned to primary values of said at least one attribute, a secondary value corresponding to the primary value of said at least one attribute (characterization process 172a combines data 
Although Colman does not teach receiving values from a database, other embodiments set forth receiving inputs that pass through “a network” (see par.0136).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Colman such that a database/network is utilized for receiving patient data as this would be a simple substitution. Examiner also notes that obtaining medical data via database/network is widely known in the art of medical diagnostics. 
With respect to claim 2, Colman teaches a sensor configured to obtain the initial capnographic measurement from the patient (par.0087 “monitoring device may include... capnograph”).	With respect to claim 3, Colman teaches a display configured to display at least one of said initial capnographic measurement and said refined capnographic measurement (output 175 in Fig. 4a displays said refined capnographic measurement).
	With respect to claim 4, Colman teaches the at least one of said initial capnographic measurement and said refined capnographic measurement is displayed in the form of a chart or a diagram reflecting the patient's CO2 levels and exhaling pattern (par.0142 “display of the various elements may include any type of display, such as, for example, a numerical value display, a graph display, a chart, a table, a graphical indication display, a colored-index display, and the like”).

	With respect to claim 6, Colman teaches the at least one set of secondary values comprises a list of coefficients, each pertaining to a different attribute characteristic of the patient (par.0086 “condition-index-value”).
	With respect to claim 7, Colman teaches the initial capnographic measurement obtained from the patient is used to expand said database (par.0135 “There may be reinforcement learning to refine the tree structure and parameters”).
	With respect to claim 8, Colman teaches the one or more processors are configured to: receive capnographic measurements from the breath monitoring device, at least when attached to the patient (Fig. 8); receive at least one attribute characteristic of said patient; and access the database and refine, based on the capnographic measurements and the at least one attribute, the set of secondary values stored therein (par.0135 “There may be reinforcement learning to refine the tree structure and parameters”).
With respect to claim 9, Colman teaches the one or more processors, the sensor, and the display, and the capnographic system is remotely connected (par.0146 “connection between the processing logic and the sensor(s) may include... wireless”). Although Colman does not teach receiving remote connection to a database, other embodiments set forth receiving inputs that pass through “a network” (see par.0136). 
With respect to claim 10, Colman does not teach at least the capnographic system and another capnographic system are connected to the database in order to receive data therefrom and/or to provide data thereto. However, it would have been prima facie obvious to one of ordinary skill in the art when the invention was filed to modify Colman such that a database/network is connected to the system as this would be a simple substitution, i.e. alternative means of receiving data over a wireless network. Examiner also notes that obtaining medical data via database/network is widely known in the art of medical diagnostics.
With respect to claim 11, Colman teaches said one or more processors are configured to: receive another primary value for another attribute characteristic of said patient; receive, from the database, another secondary value corresponding to the another primary value; and calculate the refined capnographic measurement based on the combination of the initial capnographic measurement, the secondary value, and the another secondary value (see Fig. 4A).
	With respect to claim 12, Colman does not teach the recited mathematical formula. However, Examiner argues that this would be obvious to PHOSITA as the formula belongs to the general knowledge of the skilled person.

	With respect to claims 15 and 16, Colman renders obvious the system comprises an auxiliary database comprising data regarding a tubing used in conjunction with the breath monitoring device, and representing a volume of the system; wherein the one or more processors are configured to access the data from the auxiliary database and to calculate the refined capnographic measurement based on said initial capnographic measurement, said secondary value, and the data representing the volume of the system (merely refers to daily routine aspect of database use and would therefore be considered by the skilled person without exerting inventive skills).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791